

117 HR 1326 IH: Energy Efficient Appliances Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1326IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo strengthen the Department of Energy’s appliance energy efficiency standards program and promote further energy efficiency gains, and for other purposes.1.Short titleThis Act may be cited as the Energy Efficient Appliances Act .2.Repeals(a)Procedures for use in new or revised energy conservation standards and test proceduresThe final rule titled Energy Conservation Program for Appliance Standards: Procedures for Use in New or Revised Energy Conservation Standards and Test Procedures for Consumer Products and Commercial/Industrial Equipment (published at 85 Fed. Reg. 8626 (February 14, 2020)) shall have no force or effect and shall be treated as if such rule had never been issued. (b)Procedures for evaluating statutory factorsThe final rule titled Energy Conservation Program for Appliance Standards: Procedures for Evaluating Statutory Factors for Use in New or Revised Energy Conservation Standards (published at 85 Fed. Reg. 50937 (August 19, 2020)) shall have no force or effect and shall be treated as if such rule had never been issued. 3.Multiple metricsSection 321(6) of the Energy Policy and Conservation Act (42 U.S.C. 6291(6)) is amended to read as follows: (6)Energy conservation standard(A)In generalThe term energy conservation standard means, with respect to a product, 1 or more performance standards that prescribe—(i)a minimum level of energy efficiency or a maximum quantity of energy use, determined in accordance with test procedures prescribed under section 323;(ii)a minimum level of water efficiency or a maximum quantity of water use, determined in accordance with test procedures prescribed under section 323; or(iii)both (i) and (ii). (B)InclusionsThe term energy conservation standard includes—(i)1 or more design requirements; and(ii)any other requirements that the Secretary may prescribe under section 325(r)..4.Expanding the pool of covered products(a)Lowering energy threshold levels for consumer products(1)Special classification of consumer productSection 322(b)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6292(b)(1)(B)) is amended by striking exceed 100 and inserting exceed 75.(2)Standards for Other Covered ProductsSection 325(l)(1)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)(1)(A)) is amended by striking exceeded 150 and inserting exceeded 75. (b)Industrial equipmentSection 340(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is amended— (1)in clause (xii), by striking and; and(2)by striking clause (xiii) and inserting the following: (xiii)other motors; and (xiv)other types of equipment for which the Secretary determines that—(I)classifying equipment of such type as industrial equipment is necessary or appropriate to carry out the purposes of this part; and(II)average annual energy use by equipment of such type nationwide is likely to exceed 3,000,000,000 kilowatt-hours (or its Btu equivalent) per year..5.Reducing lead times(a)Standards for Other Covered ProductsSection 325(l)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)(2)) is amended to read as follows: (2)Applicability(A)In generalExcept as provided in subparagraph (B), any new or amended standard for covered products of a type specified in paragraph (20) of section 322(a) shall apply to products manufactured after the date that is 3 years after the publication of the final rule establishing such standard.(B)Other applicabilityThe Secretary may, in prescribing a new or amended standard for covered products of a type specified in paragraph (20) of section 322(a), require that such standard apply to products manufactured not earlier than 1 year after publication of the final rule establishing such standard and not later than 3 years after such publication..(b)Products receiving updated rules(1)Amended standardsParagraph (4) of section 325(m) of the Energy Policy and Conservation Act (42 U.S.C. 6295(m)(4)) is amended—(A)in subparagraph (A)—(i)the matter preceding clause (i), by inserting and subparagraph (C) after subparagraph (B); and(ii) in clause (ii), by striking 5 years and inserting 3 years; and (B)by adding at the end the following subparagraph:(C)Other applicabilityThe Secretary may, in prescribing an amended standard under this subsection, require that such amended standard apply to products manufactured not earlier than 1 year after publication of the final rule establishing such amended standard and not later than 3 years after such publication. .(2)Amended standards resulting from petitionParagraph (5) of section 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is amended to read as follows: (5)Applicability(A)In generalExcept as provided in subparagraph (B), an amended standard prescribed under this subsection shall apply to products manufactured after the date that is 3 years after the publication of the final rule establishing the amended standard.(B)Other applicabilityThe Secretary may, in prescribing an amended standard under this subsection, require that such amended standard apply to products manufactured not earlier than 1 year after publication of the final rule establishing such amended standard and not later than 3 years after such publication. .(c)Authorization for multiple standards under one rulemakingSection 325(o) of the Energy Policy and Conservation Act (42 U.S.C. 6295) is amended—(1)by redesignating paragraph (6) as paragraph (7); and(2)by adding after paragraph (5) the following:(6)Multiple standardsNotwithstanding subsection (m)(4)(B), in any rulemaking to prescribe a new or amended energy conservation standard for a covered product, or class of covered products, the Secretary may prescribe more than one such standard for such covered product, or class of covered products, provided—(A)the less stringent standard prescribed shall apply to any such covered product, or class of covered products, manufactured not earlier than 1 year after publication of the final rule prescribing such standards and not later than 3 years after such publication; and (B)the more stringent standard prescribed shall apply to any such covered product, or class of covered products, manufactured not later than 6 years after such publication..6.Exemption from preemption(a)Removing barriers to efficiency(1)In generalSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is amended by adding at the end the following: (h)Suspension of preemptionA State regulation concerning the energy efficiency, energy use, or water use of a covered product that would otherwise be superseded by the provisions of this part in accordance with this section shall not be superseded during any period that—(1)begins on the date that is 8 years after the date on which an energy conservation standard is established or revised under section 325 for the covered product; and (2)ends on the date that compliance with an energy conservation standard that is established or revised under section 325 and that is equivalent to or more stringent than the State regulation is required.(i)No preemption absent a Federal standard(1)ApplicationNotwithstanding any other provision of this part, a State regulation concerning the energy efficiency, energy use, or water use of a covered product is not superseded by the provisions of this part if the State applies to any product not subject to an energy conservation standard established under section 325.(2)Compliance periodNotwithstanding any other provision of this part, any State regulation prescribed or enacted for a covered product before the date on which an energy conservation standard is established under section 325 for the covered product shall not be preempted until the date on which compliance with an energy conservation standard that is established under section 325 and that is equivalent to, or more stringent than, the requirements of the State is required.. (2)ASHRAE ProductsSection 345(b)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(2)) is amended by adding at the end the following: (E)Notwithstanding subparagraph (A), a standard prescribed or established under section 342(a) shall not supersede any State or local regulation concerning the energy efficiency or energy use of a product for which the standard is prescribed or established during any period that—(i)begins on the date that is 8 years after the date on which such standard is prescribed or established; and(ii)ends on the effective date of a standard prescribed or established after the date described in clause (i) under section 342(a) for the product, that is equivalent to, or more stringent than, the State or local regulation..(b)Building codes(1)In generalSection 327(f) of the Energy Policy and Conservation Act (42 U.S.C. 6297(f)) is amended to read as follows: (f)Exception for certain building code requirements(1)In generalA regulation or other requirement that is contained in a State or local building code for new construction concerning the energy efficiency or energy use of a covered product is not superseded by this part if the regulation or other requirement concerning the energy efficiency or energy use of the covered product is more stringent than the corresponding Federal energy conservation standard.(2)New constructionFor purposes of this subsection, the term new construction includes—(A)new buildings and their systems; and(B)new portions of buildings and their systems..(2)Conforming amendmentsSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is amended—(A)in subsection (b), by striking paragraph (3); and(B)in subsection (c), by striking paragraph (3).(3)ASHRAE productsSection 345(b)(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(2)(B)) is amended by striking new construction and all that follows through the end and inserting new construction.. 